Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 1 of 41




                    &YIJCJU#
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 2 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 3 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 4 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 5 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 6 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 7 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 8 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 9 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 10 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 11 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 12 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 13 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 14 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 15 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 16 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 17 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 18 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 19 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 20 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 21 of 41




                     &YIJCJU#
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 22 of 41




                      History of Achievements

                                                Int’l. Affairs Dept.

                                                                       September 2013
           Iranian Int’l. Housing Co.

Establishment Date : 2007
Capital               : US$4.1 million
Field of Activities   : Design & Execution of
                        civil and building
                        projects, …
Main projects         : Construction of 12,000
                        residential units in
                        ’Ojeda New City’ in
                        Venezuela
Iranian Int’l. Housing Co. was awarded the
prize of “the Premier Exporter of the Year 2011”
(Silver Grade)– a remarkable stance in
contracting industry – by Iran Ministry of
                                                   Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 23 of 41




Industry, Mine & Trade.
        Iranian Int’l. Housing Co.




Th
This
  his mass housing
            housiing prod
                     production
                        ducttion project
                                 projjectt is
                                           is constructed
                                              consttructted
                                                          d
for 60,000 inhabitants in an area of 318 hectares on
the outskirts of Ojeda in Solia province.
                                                              Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 24 of 41
Stratus Int’l. Contracting Co.
Establishment Date      : 1978

Employees               : over 2,000 persons

Specialized Machinery   : more than 450 sets

Projects Value          : US$ 3.1 Billion

Paid up Capital         : US$ 1.4 Billion
                                               Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 25 of 41
        Stratus Int’l. Contracting Co.
Stratus Int’l. Contracting Company is the first established company of
the Group, with 35 years of successful performance and implementation of
different projects in Iran, Middle East, CIS, Africa and Latin America.
Stratus is a multi-disciplinary contracting company supplying first class
EPCM services (Engineering, Procurement, and Construction
Management) in various projects such as:
 Airport, road, tunnel, bridge, railway, etc.
 Dam, irrigation, waste water and other water works
 Buildings of different types of residential, commercial, recreational,
  educational, etc.
 Oil, gas, petrochemical and other industrial installations
                                                                            Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 26 of 41
       Stratus Int’l. Contracting Co.

Since 1994, undertaking construction of
a road project in Pakistan, Stratus
became pioneer in export of
engineering and technical services.

In 1999, Stratus was awarded
“Exemplary Exporter of the Year” –the
most remarkable prize in contracting
industry– from Mr. President Khatami.
                                          Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 27 of 41
       Specialized Manpower
                                            Title                  Number
                                        Managing Director            1
                                         Project Manager             6
                                  ISO, HSE, QC, QA Committee         5
Specialized manpower is the   Engineering & Technical Department     53
                                      Contracts Department           2
most critical asset of any     Business Development Department       5
                                          IT Department              14
                                      Financial Department           34
successful entity.                     Admin Department              53
                                           Site Manager              6
We are proud of having the            Deputy Site Manager            4
                                       Operation Manager             4
                                           Site Engineer             38
most experienced, educated                    Surveyor               10
                                        Surveyor Assistant           27
and dedicated team of                       Laboratory               14
                                  Installation & Commissioning       40
management, technical and                      Driver               346
                                               worker               444
engineering.                              Skilled worker            123
                                    Subcontractors Personnel        365
                                       Machinery & Logistic         441
                                                                            Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 28 of 41




                                            Total                   2035
                         Modern Machinery
Sr.         Owned Machinery     Qty
 1    Bull Dozer                23
 2    Excavator                 22
 3    Grader                     8
 4    Loader                    34
 5    Tractor                    8
 6    Truck                     57
 7    Drill Wagon               10
                                      Our inventory of
 8    Jumbo Drill                4
 9    Dump Truck                12
10    Crane                      6
                                      various modern
11    Lift Truck                 2
12    Tipper                     4
13    Transit Mixer             11
                                      machinery and
14    Water Tanker              13
15    Hammer                    57
16    Generator                 26    equipments help us in
17    Compressor                12
18    Welding Machine           32
19    Compactor                 17    smoother execution of
20    Jaw & Crusher              7
21    Concrete Batching Plant   10
22    Asphalt Paver              1    the projects.
23    Bitumen Sprayer           13
24    Asphalt Plant              1
25    Dumper                     1
                                                              Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 29 of 41




26    Vehicle                   64
                Total           455
  Stratus Int’l. Contracting Co.

Grades, Awards & Certificates
       y First Grade (highest) in road, railroad,
         airport,...
       y First Grade (highest) in dam and side
         utilities.
       y First Grade (highest) in building.
       y First Grade in EPC (Design & Build).

       y Iran “Exemplary Exporter” of the year
                                                         Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 30 of 41




         1999.
                                               .../...
Stratus Int’l. Contracting Co.
 Grades, Awards & Certificates
   y MIC (Moody Int’l. Certificate) ISO 9001:2008
     in design and construction of building and
     infrastructure projects.
   y MIC (Moody Int’l. Certificate) BS-OHSAS
     18001:2007 in design and construction of
     building and infrastructure.
   y Being approved by UNIDO, World Bank,
     African Development Bank, Islamic
     Development Bank and our clients.
                                                    Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 31 of 41
        Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 32 of 41




Esfarayen-Sankhast Road
                          Islamic Republic of Iran
   Karun III Dam Road Replacement
           Islamic Republic of Iran




An everlasting monument for generations.
A masterpiece where men conquered high mountains
                                                   Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 33 of 41




through deep valleys.
       Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 34 of 41




Qom-Kashan Freeway
                 Islamic Republic of Iran
      Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 35 of 41




Dalbandin-Nokundi Highway
                        Pakistan Republic
           Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 36 of 41




Socotra Airport Runway
                     Yemen Republic
                                  (Rush Project)
         Torugart-Arpa-Karasuu
            Railroad Project
            Kyrgyzstan Republic

Signing the Agreement for
construction of Torugart-Arpa-
Karasuu Railroad Project in the
length of 100Km with
Kyrgyzstan State Directorate of
Design & Construction of the
Railroad.
                                  Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 37 of 41
        Our Keys to Success
y By experience, we learnt how to combine local
   opportunities with int’l. know-how to protect
   and increase our market share in contracting
   industry.
y We have our expertise and well-trained
   executives who are specialized in their own
   professions.
y The technology, equipments and materials
   used in our projects are from the best ones.

We are glad our clients entrust their projects
                                                   Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 38 of 41




       to us for these many reasons.
                    Our Vision
 We are determined to continue our uptrend
 success by:

¾ Employing extra workforces for new projects.

¾ Training workers with more new technologies.

¾ Expanding our Export and International Dept.

¾ Maintaining our modernized equipments.

¾ Expanding our technical and engineering services.
                                                      Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 39 of 41




¾ Exploring more international markets.
                Our Mission

We are decisive in delivering qualified and
specialized EPCM services to the global markets
in order to improve the human being’s living
condition by valuing:
¾ Quality excellence and customer satisfaction
¾ Creating an appropriate work environment
¾ Improving the work health and safety
¾ Protecting the environment and species
                                                  Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 40 of 41
Case 1:18-cr-00224-AJN Document 223-2 Filed 02/23/20 Page 41 of 41




              Attendance
              Thanks for
              your kind
